DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1- 11 and 24, drawn to an apparatus, classified in A61B17/22031
II. Claims 12- 23, drawn to a method, classified in A61F2/2433.
The inventions are independent or distinct, each from the other because:
Inventions Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as a process of delivering, repositioning and/or retrieving stents or other foreign objects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to
another invention.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Timothy Bianchi on 3/03/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1- 11 and 24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12- 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 5 and 10- 11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bliss et al. (US Pub. No. 2013/0178888 A1).  Bliss is cited in the IDS filed 1/29/21.

    PNG
    media_image1.png
    544
    902
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    881
    media_image2.png
    Greyscale

Regarding claim 1, Bliss discloses an apparatus for transcatheter removal of mechanical heart valve leaflets from a subject (Ps. [0023], [0069] - - since objects to be retrieved by device include endoluminal devices configured for use in the vasculature such as valves, Bliss discloses an apparatus capable of transcatheter removal of mechanical heart valve leaflets from a subject), further, comprising:
a catheter (C) (See Annotated Fig. 7D), comprising:
a first catheter end (E1) (See Annotated Fig. 7D - - terminal catheter distal end (E1), which is located in the distal half of the catheter, is shown in Annotated Fig. 7D); 
a second catheter end (terminal proximal catheter end, which is located in the proximal half of the catheter, is not shown in the drawings); and 
an elongated catheter body (C) (See Annotated Fig. 7D); 
a sheath (708) (Figs. 7C- 7E), comprising:
a first sheath end (S1) (See Annotated Fig. 7D - - terminal sheath distal end (S1), which is located in the distal half of the sheath 708, is shown in Annotated Fig. 7D

an elongated sheath body (708) (See Fig. 7D); 
a leaflet capturing component (710) (Figs. 7C- 7E) (Ps. [0023], [0069] - - since the leaflet capturing component (710) is a collapsible retriever that can be advanced toward an object and can be pressed against the object to envelop at least partially and since objects to be retrieved by device include endoluminal devices configured for use in the vasculature such as valves, Bliss discloses a leaflet capturing component (710) capable of capturing mechanical heart valve leaflets; it is noted that applicant has not positively claimed mechanical heart valve leaflets), comprising:
an attaching end (AE) (See Annotated Fig. 7D) for attaching to a region near the first catheter end (E1);
an elongated leaflet capturing body (710) (See Figs. 7C- 7E); and
a sliding end (SE) (See Annotated Fig. 7D- 7E - - a sliding end (SE), which is located generally in the distal half of the device, is indicated generally at the distal end of the sheath (708)); wherein (1) the catheter (C), sheath (708) and leaflet capturing component (710) are situated concentrically, such that the sheath (708) is the outermost component and the catheter (C) is the innermost component; (2) the sliding end (SE) is configured to traverse the elongated catheter body (C); and (3) when the sliding end (SE) is advanced in the direction of the attaching end (AE), a section of the leaflet capturing component (710) is extended beyond the first sheath end, thereby forming a basket (B) (See Annotated Fig. 7E - - sheath (708) slides distally along path of arrow as shown in Figs. 7D and 7E to form a basket (B) surrounding object 701 and catheter (C) as shown in Annotated Fig. 7E) (P. [0069]).
Regarding claim 2, Bliss further discloses wherein the leaflet capturing component (710) comprises mesh (P. [0070] - - a collapsible retriever comprising a nitinol lattice).
Regarding claim 3, Bliss further discloses wherein the mesh is made of a material selected from the group consisting of nitinol, semi compliant platinum, nickel-chromium, and combinations thereof (P. [0070]).
Regarding claim 4, Bliss further discloses further comprising an inflatable balloon (702) (Figs. 7A- 7D).
Regarding claim 5, Bliss further discloses wherein the inflatable balloon (702) is located between the attaching end of the leaflet capturing component (AE) and the first catheter end (E1) (See Annotated Fig. 7D).
Regarding claim 10, Bliss further discloses wherein the catheter (C) is telescoping, such that its overall length can be adjusted (P. [0026]  - - relative axial movement between concentric catheter (C) and leaflet capturing component (710) is interpreted as catheter (C) as being telescoping).
Regarding claim 11, Bliss discloses a system, comprising:
(a)    an apparatus for transcatheter removal of mechanical heart valve leaflets from a subject (Ps. [0023], [0069] - - since objects to be retrieved by device include endoluminal devices configured for use in the vasculature such as valves, Bliss discloses an apparatus capable of transcatheter removal of mechanical heart valve leaflets from a subject), comprising:
a catheter (C) (See Annotated Fig. 7D), comprising:
a first catheter end (E1) (See Annotated Fig. 7D - - terminal catheter distal end (E1), which is located in the distal half of the catheter, is shown in Annotated Fig. 7D); 
a second catheter end (terminal proximal catheter end, which is located in the proximal half of the catheter, is not shown in the drawings); and 
an elongated catheter body (C) (See Annotated Fig. 7D); 
a sheath (708) (Figs. 7C- 7E), comprising:

a second sheath end (terminal proximal sheath end, which is located in the proximal half of the sheath 708, is not shown in the drawings); and 
an elongated sheath body (708) (See Fig. 7D); 
a leaflet capturing component (710) (Figs. 7C- 7E) (Ps. [0023], [0069] - - since the leaflet capturing component (710) is a collapsible retriever that can be advanced toward an object and can be pressed against the object to envelop at least partially and since objects to be retrieved by device include endoluminal devices configured for use in the vasculature such as valves, Bliss discloses a leaflet capturing component (710) capable of capturing mechanical heart valve leaflets; it is noted that applicant has not positively claimed mechanical heart valve leaflets), comprising:
an attaching end (AE) (See Annotated Fig. 7D) for attaching to a region near the first catheter end (E1);
an elongated leaflet capturing body (710) (See Figs. 7C- 7E); and a sliding end (SE) (See Annotated Figs. 7D- 7E); wherein (1) the catheter (C), sheath (708) and leaflet capturing component (710) are situated concentrically, such that the sheath (708) is the outermost component and the catheter (C) is the innermost component; (2) the sliding end (SE) is configured to traverse the elongated catheter body (C); and (3) when the sliding end (SE) is advanced in the direction of the attaching end (AE), a section of the leaflet capturing component (710) is extended beyond the first sheath end (S1), thereby forming a basket (B) (See Annotated Fig. 7E - - sheath (708) slides distally along path of arrow as shown in Figs. 7D and 7E to form a basket (B) surrounding object 701 and catheter (C)) (P. [0069]); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (US Pub. No. 2013/0178888 A1) in view of Drasler et al. (US Pub. No. 2012/0083809 A1).  Drasler is cited in the IDS filed 1/29/21.
Regarding claims 6- 8, Bliss discloses the apparatus of claim 5, Bliss further disclosing that the apparatus safely and effectively retrieves an endoluminal device such as a valve configured for use in arterial vessels and anatomical lumens and cavities (P. [0023]), but Bliss does not disclose 
(claim 6) wherein the inflatable balloon is asymmetrical when inflated; 
(claim 7) wherein the inflatable balloon has an asymmetrical half dumbbell shape when inflated; 
(claim 8) further comprising a means for inflating the balloon. 
However, Drasler teaches an inflatable balloon (130, 140) (Figs. 4A, 4B) for use during annuloplasty in the analogous art of dilating native aortic valves 
(claim 6) wherein the inflatable balloon (130, 140) is asymmetrical when inflated;
(claim 7) wherein the inflatable balloon (130, 140) has an asymmetrical half dumbbell shape when inflated (See Figs. 4A, 4B)
(claim 8) further comprising a means for inflating the balloon (130, 140) (P. [0039] - - pressure transducer 110, delivery syringe, and system for monitoring balloon pressure and volume change are 
The inflatable balloon including a means for inflating the balloon taught by Drasler performs the same function of the balloon associated with Bliss of providing controlled pressure against a valve in order to secure or hold the valve into a desired position (Drasler - - Ps. [0004], [0006] , [0008] - - contact of non-compliant bulb portion 102A with valve leaflets).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to substitute one known element (symmetrical balloon) for another (asymmetrical balloon) since the substitution would have yielded predictable results, namely, providing controlled pressure against a valve in order to secure or hold the valve into a desired position.  KSR, 550 U.S. at, 82 USPQ2d at 1396.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to modify the material of the balloon associated with Bliss in order to include the property of being asymmetrical when inflated because it would better secure the leaflets to the leaflet capturing component (Drasler - - P. [0008]).  The motivation for the modification would have been to prevent the balloon from slipping free of the leaflets.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (US Pub. No. 2013/0178888 A1) in view of Goldfarb et al. (US Pub. No. 2002/0013571 A1).
Regarding claim 24, Bliss discloses
(a)    an apparatus for transcatheter removal of mechanical heart valve leaflets from a subject (Ps. [0023], [0069] - - since objects to be retrieved by device include endoluminal devices configured for use in the vasculature such as valves, Bliss discloses an apparatus capable of transcatheter removal of mechanical heart valve leaflets from a subject), comprising:
a catheter (C) (See Annotated Fig. 7D), comprising:
a first catheter end (E1) (See Annotated Fig. 7D - - left of dashed line); 
a second catheter end (E2) (See Annotated Fig. 7D - - right of dashed line); and 

a sheath (708) (Figs. 7C- 7E), comprising:
a first sheath end (S1) (See Annotated Fig. 7D - - left of the solid line); 
a second sheath end (S2) (See Annotated Fig. 7D - - right of solid line); and 
an elongated sheath body (708) (See Fig. 7D); 
a leaflet capturing component (710) (Figs. 7C- 7E) (Ps. [0023], [0069] - - since the leaflet capturing component (710) is a collapsible retriever that can be advanced toward an object and can be pressed against the object to envelop at least partially and since objects to be retrieved by device include endoluminal devices configured for use in the vasculature such as valves, Bliss discloses a leaflet capturing component (710) capable of capturing mechanical heart valve leaflets; it is noted that applicant has not positively claimed mechanical heart valve leaflets), comprising:
an attaching end (AE) (See Annotated Fig. 7D) for attaching to a region near the first catheter end (E1);
an elongated leaflet capturing body (710) (See Figs. 7C- 7E); and a sliding end (SE) (See Annotated Figs. 7D- 7E); wherein (1) the catheter (C), sheath (708) and leaflet capturing component (710) are situated concentrically, such that the sheath (708) is the outermost component and the catheter (C) is the innermost component; (2) the sliding end (SE) is configured to traverse the elongated catheter body (C); and (3) when the sliding end (SE) is advanced in the direction of the attaching end (AE), a section of the leaflet capturing component (710) is extended beyond the first sheath end (S1), thereby forming a basket (B) (See Annotated Figs. 7D to 7E - - sheath (708) slides distally along path of arrow as shown in Figs. 7D and 7E to form a basket (B) surrounding object 701 and catheter (C)) (P. [0069]).
(b)    a guidewire (G) (See Annotated Fig. 7D) (Ps. [0008], [0022]) configured to traverse the elongated lumen of the catheter body (C).
Bliss does not disclose a kit.  However, Goldfarb teaches methods and devices for capturing valve leaflets including a kit with instructions for use (P. [0141]).
.
Claims 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (US Pub. No. 2013/0178888 A1) in view of Gregory et al. (US Pub. No. 2008/0287907 A1).
Regarding claim 8, Bliss discloses the apparatus of claim 5, Bliss further disclosing that a balloon securing device (702) can be positioned and deployed at a location on a distal side of an object (701) to be captured (P. [0069], but Bliss is silent as to a means for inflating the balloon securing device.
However, Gregory teaches a system for capturing or preventing an intraluminal object (12) (Figs. 1- 13) from migrating from the center of a balloon securing device (22) (Figs. 1, 6- 13) (Ps. [0019], [0041)
(claim 8) further comprising a means for inflating the balloon (26) (Ps. [0032], [0041] - [0042] - - syringe inflation device 26 is interpreted as a means for inflating the balloon under 35 U.S.C. 112(f) because it provides enough pressure to expand balloon 22 and as such, is functionally equivalent to the valves and/or meter structures used to accomplish an inflation of the balloon cited in applicant’s Specification at p. 12, l. 8- 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Bliss to include a means for inflating the balloon securing device because it would allow for the controlled expansion of the balloon inside an interior wall of the body lumen or hollow body organ (Gregory - - P. [0042]).  The motivation for the modification would have been to provide enough pressure in the balloon such that an object held by the balloon does not inadvertently migrate or slip off the balloon (Gregory - - P. [0041]).
Regarding claim 9, Bliss discloses the apparatus of claim 5, but Bliss is silent as to a means for causing the leaflet capturing component to form a basket.
However, Gregory teaches a system for capturing or preventing an intraluminal object (12) (Figs. 1- 13) from migrating from the center of a balloon securing device (22) (Figs. 1, 6- 13) (Ps. [0019], [0041)such that when Bliss is combined with Gregory, 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus associated with Bliss by including string or wires taught by Gregory such that the catheter, sheath and leaflet capturing component associated with Bliss form a basket because the string or wires allows the relative axial movement between the structural elements of the apparatus (Gregory - - Ps. [0033], [0046]).  The motivation for the modification would have been to control the profile configuration of a collapsed self-expanding object when unsheathing and exposing said object such that an object sandwiched by the balloon and the leaflet capturing component disclosed by Bliss does not inadvertently migrate (Gregory - - P. [0046]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayashi (U.S. Pat. No. 5,910,144) which discloses a catheter gripping system with a balloon as shown in Figs. 7- 9;
Baig (U.S. Pub. No. 2014/0171958 A1) which discloses a capture and retrieval device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             

/WADE MILES/           Primary Examiner, Art Unit 3771